DETAILED ACTION

Applicant’s amendment submitted on August 20, 2021 in response to the Office action (OA) mailed on May 21, 2021 have been fully considered.  Support for new claims 12-15 can be found in Figure 1, paragraphs 0053, 0076, and 0077 of US Patent Application Publication 20200006167 of the present application (“the published application”).     

In view of applicant’s amendment, the 35 USC 112(b) rejection of claims 1-8 is withdrawn. 

In view of applicant’s amendment and newly added claims, the 35 USC 103 rejection of claims 1-8 as being unpatentable over Ohkoshi et al. (US 20150250052A1) is modified. 

In view of applicant’s claim 13, a new rejection based on 35 USC 112(b) is made. 

Election/Restrictions

Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 


The species are as follows: 

Species A: surface treatment agent is a silazane compound of claim 3. 
Species B: surface treatment agent is at least one silane recited in claim 15. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Species A and Species B lack unity of invention because the groups do not share the same or corresponding technical feature. Species A requires specific silazane compound as a surface treatment agent which is not required by Species B. Species B requires specific silanes as a surface treatment agent, which is not required by Species A.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 13, this claim recites “the release sheet comprises one of polyethylene terephthalate; polybutylene terephthalate, polyethylene naphthalate and a polyester film; and polypropylene, polyethylene, and a polyolefin film.”  This recitation is ambiguous because it is unclear whether applicant intends to claim that the release sheet includes one from “polyethylene terephthalate; polybutylene terephthalate, polyethylene naphthalate and a polyester film” and further includes polypropylene, polyethylene, and a polyolefin.   Moreover, this claim depends from claim 12, wherein claim 12 recites that the release sheet is a plastic film”.   Accordingly, it is unclear from claim 13 whether members such as polyethylene terephthalate, polybutylene terephthalate etc. as recited in claim 13 further refers to the plastic film or another element of the release sheet.  




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi et al. (US 20150250052A1).

adhesive sheet (sealing sheet), wherein the adhesive sheet includes a support and a resin composition layer (adhesive layer) in contact with the support (abstract and 0016).  Further, the resin composition layer of Ohkoshi has curability (curable) (0017).  

The resin composition layer (adhesive layer) of Ohkoshi comprises a thermosetting resin, a thermoplastic resin (0093), and an inorganic filler (0082).  

As to claim limitation of the inorganic filler being surface treated with a surface treatment agent having a minimum coverage area of 550 m2/g or more and 1,500 m2/g or less, it is submitted that Ohkoshi does not explicitly disclose this limitation. 

However, Ohkoshi discloses that from the viewpoint of increasing the humidity resistance and dispersibility, the inorganic filler is treated with one or more kinds of surface treatment agents such as an aminosilane based coupling agents, an epoxysilane based coupling agent, a mercaptosilane based coupling agent, a silane based coupling agent, an organosilazane compound, and a titanate based coupling agent (0090).  Moreover, Ohkoshi discloses examples of a commercially available surface treatment agents, which include “SZ-31” (hexamethyldisilazane) based compound (0090).  It is submitted that the present application uses “SZ-31” surface treatment agent.  See 0121 of the published application. Accordingly, a person having 


Given that Ohkoshi suggests that “one or more kinds” of surface treatment agents can be used (0090), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to treat the inorganic filler of Ohkoshi with one or more surface treatment agents including “SZ-31”, motivated by the desire to increase the humidity resistance and dispersibility of the filler. 

As to claim 1 recitation “A sealing sheet used for sealing of a semiconductor chip in a semiconductor device”, this recitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the sealing sheet of Ohkoshi renders obvious claimed sealing sheet, it meets the intended use of the claimed sealing sheet (i.e. the sealing sheet of Ohkoshi can be used for sealing of a semiconductor chip embedded in a substrate or a semiconductor chip in a semiconductor device). 


As to claim 2, Ohkoshi discloses that the inorganic filler is treated with one or more kinds of surface treatment agents such as an aminosilane based coupling agents, silane based coupling agent, an organosilazane compound, and a titanate based coupling agent (0090).  

As to claim 3, Ohkoshi discloses “SZ-31” (hexamethyldisilazane) surface treatment agent (0090).  A person having ordinary skill in the art would recognize that hexamethyldisilanaze of Ohkoshi is within the scope of the claimed Formula (1), wherein R is methyl group (carbon number 1). 

As to claim 4, Ohkoshi discloses silica (0088). 

As to claims 5 and 6, Ohkoshi and applicant disclose identical silica filler (SOC2) as the inorganic filler (0088 of Ohkoshi and 0121 of the published application).  Accordingly, a person having ordinary skill in the art would recognize that Ohkoshi’s inorganic filler would have the claimed average particle diameter and the maximum particle diameter as required by claims 5 and 6 respectively.

As to claim 7, Ohkoshi discloses that spherical silica is preferable (0088). 

As to claim 8, Ohkoshi discloses that the resin composition further contain an accelerator such as imidazole based accelerator (0122 and 0125). 



As to claim 13, Ohkoshi discloses a PET film as a release sheet (0227).

As to claim 14, Ohkoshi discloses that the thickness of the plastic film with release layer is in the range of 5 µm to 75 µm, which overlaps with the claimed thickness range of 20 to 250 µm such that a prima facie case of obviousness exists.  MPEP 2144.05 (I). Moreover, Ohkoshi discloses release sheet having a thickness of 38 µm (0227), which is within the claimed range of 20 to 250 µm.

Response to Arguments

Applicant's arguments filed on August 20, 2021 have been fully considered but they are not persuasive.

With respect to the 35 USC 103 rejection of claims 1-8 as being unpatentable over Ohkoshi et al. (US 20150250052A1), applicant argues that paragraph 0090 of Ohkoshi lists “SZ-31” as an example of surface treatment agent as pointed out by the examiner in the OA, however, the Example section of Ohkoshi do not use “SZ-31”.  According to applicant, only KBM573 surface treatment agent is disclosed in the Examples section of Ohkoshi (0228).  Applicant asserts that those skilled in the art 2/g according to a relevant product catalog, which is outside the claimed minimum surface coverage area.  According to applicant, Ohkoshi makes no mention or suggestion regarding the minimum surface coverage area of the surface treatment agent and it only provides Example of a surface treatment agent whose minimum surface coverage areas is outside of the range recited in claim 1.  Applicant argues that there is nothing in Ohkoshi that provides a reason or motivation to change the substance KBM573 used in Examples of Ohkoshi as a surface treatment agent to a different substance that satisfies the minimum coating area condition recited in claim 1.  Pages 6-9 of the amendment. 

The examiner respectfully disagrees.  The examiner acknowledges that the Examples section of Ohkoshi mention KBM571 (aminosilane-based coupling agent).  However, it is respectfully submitted that disclosed examples and preferred embodiments do not constitute teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123 (II).  The broader disclosure of Ohkoshi mentions “SZ-31” as an example of commercially available surface treatment agent (0090). Moreover, Ohkoshi further discloses that “one or more kinds” of surface treatment agents can be used for treatment of the inorganic filler from the viewpoint of increasing the humidity resistance and dispersibility (0090).  Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to treat the inorganic filler of Ohkoshi with one or more surface 

With respect to the art rejection of claims 2-8, applicant has incorporated same arguments that are previously set forth with respect to claim 1.  Page 9 of the amendment.  In response, the examiner respectfully incorporates his rebuttal as set forth previously here by reference. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takayuki, Hashimoto et al. (JP 2006-019714 A) discloses a method for manufacturing electronic components. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
September 12, 2021